 27301 NLRB No. 5PLUMBERS LOCAL 521 (HUNTINGTON PLUMBING)1We note that at sec. II, par. 3, of the judge's decision, the fourth sentenceshould refer to 1988.2In adopting the judge's conclusion that the Respondent has had a practiceof discriminating against users of its hiring hall who are neither officers of
the Respondent nor relatives of the Respondent's business agent or assistant
business agent, we do not rely on his finding that the Respondent's referrals
of Ralph E. Mullins, a member of the Respondent's executive board, were
made without regard to the Respondent's hiring hall procedure. In this regard,
the Respondent's hiring hall procedure, inter alia, requires that all persons re-
ferred to a job have signed the out-of-work list and provides that when an em-
ployee accepts an assignment and works 10 days or more, his name will be
removed from the list and he must, on termination of his employment, rereg-
ister. Both Mullins and Paul Prince testified regarding Mullins' referrals. Ac-
cording to Mullins' testimony, he worked for Huntington Piping at the AKZO
plant from October 10, 1988, to March 10, 1989. On March 21, 1989, he
signed the out-of-work list. Mullins was employed by Ross Brothers at the
B.A.S.F. plant from May 3 to 10, a period of less than 10 days. He was subse-
quently unemployed for a period of time following which he began working
at the Veterans Administration hospital. According to Paul Prince, Mullins had
worked for Huntington Piping before going to work at the Veterans Adminis-
tration hospital. We note that Prince's testimony is consistent with Mullins'
testimony in relevant part and that, as Mullins signed the out-of-work list be-
fore his referral to Ross Brothers, and as his employment at Ross Brothers
lasted less than 10 days, thus not triggering the requirement that he sign the
out-of-work list before again being referred, we do not find the Respondent's
referrals of Mullins to have been inconsistent with its hiring hall procedure.Also, in adopting the judge's conclusion that the Respondent operated itshiring hall in an unlawful manner, we find it unnecessary to pass on the ques-
tion of whether the Respondent's assignment of Allen Frye to the VA hospital
job in May 1989 was improper. The judge did not expressly resolve the con-
flict in the testimonies of Frye and the Respondent's business manager, Paul
Prince, about whether Frye was assigned to the VA job directly and consecu-
tively from the Aristech job, with no interruption in his employment (Prince's
testimony, expressly referred to by the judge), or whether he was assigned to
the VA job from the out-of-work book, at a time when he was in fact not
working (Frye's testimony, not referred to by the judge). Even if it were ulti-
mately established that Frye's particular assignment was proper, we would
nevertheless continue to find, based on the weight of the totality of the other
record evidence of improper hiring hall assignments, that the Respondent oper-
ated its hiring hall in a discriminatory manner, as alleged in the complaint.1All following dates will be in 1989 unless otherwise indicated.2The posted procedure provides as follows:ContinuedUnited Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of the
United States and Canada, Local Union 521,
AFL±CIO (Huntington Plumbing, Heating &
Cooling Contractors Association) and JosephUel Bowden. Case 9±CB±7391January 9, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn February 14, 1990, Administrative Law JudgeRichard H. Beddow Jr. issued the attached decision.
The Respondent filed exceptions and a supporting brief
and the Charging Party filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, United Association of
Journeymen and Apprentices of the Plumbing and
Pipefitting Industry of the United States and Canada,
Local 521, AFL±CIO, its officers, agents, and rep-
resentatives, shall take the action set forth in the Order.James E. Horner, Esq., for the General Counsel.Lafe C. Chafin, Esq., and Raymond Hampton, Esq., of Hun-tington, West Virginia, for the Respondent.DECISIONSTATEMENTOFTHE
CASERICHARDH. BEDDOWJR., Administrative Law Judge. Thismatter was heard in Huntington, West Virginia, on Novem-
ber 29, 1989. Subsequently, briefs were filed by both parties.
The proceeding is based on a charge filed August 10, 1989,1as amended by Joseph Uel Bowden, an individual. The Re-
gional Director's complaint dated October 3, 1989, alleges
that Respondent United Association of Journeymen and Ap-
prentices of the Plumbing and Pipe Fitting Industry of the
United States and Canada, Local Union 521, AFL±CIO
(Huntington Plumbing, Heating & Cooling Contractors Asso-
ciation) of Huntington, West Virginia, violated Section
8(b)(1)(A) and (2) of the National Labor Relations Act by
improperly conducting its hiring hall referral practices and
causing employers to discriminate against employees.On a review of the entire record in this case and from myobservation of the witnesses and their demeanor, I make the
followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent Union is a labor organization within themeaning of Section 2(5) of the Act and it has had a long
collective-bargaining history with the Huntington, Plumbing,
Heating & Cooling Contractors Association and it is admit-
ted that association members in the last 12 months engaged
in construction projects in the Huntington, West Virginia
area and purchased and received goods and materials valued
in excess of $50,000 directly from points outside of West
Virginia, and I find that the circumstances meet the Board's
jurisdictional standards and it effectuates the policy of the
Act to exercise jurisdiction in a case of this nature.II. THEALLEGEDUNFAIRLABORPRACTICES
The Union has operated a hiring hall under the laboragreement with the Employers Association for many years.
This agreement requires that the Union be the source of re-
ferrals of employees to employment upon request of the con-
tractor. Respondent maintains a hiring hall procedure2which 28DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
For the hiring system to provide Equal Opportunity For All, CompleteCooperation and strict adherence To Established Rules Must Be Adhered
To By all concerned.If you desire to register for work, your may do so by personally appear-ing at the Union Office and filling out the application provided. You are
required to give complete information as to your qualifications and other
pertinent information as required on such application. Your application
will remain in effect until your are refered to work. Upon re-registering
you will be required To reapply in person on or before the last day of
each month in order to retain your positon on the list.1. In order for you to be eligible for work assignment you must providethe Local Union on the application form with a telephone number where
you may be reached. In the event work becomes available and you cannot
be reached by phone, you will be passed over and the next individual on
the list possessing the necessary qualifications will be referred.2. You will be called for work according to the qualifications furnishedby you, provided you are next on the list in your respective group and
possess the necessary qualifications.3. If you refuse to accept two (2) such work assignments, you will bedisqualified for further calls until such time as you re-register, at which
time you will be placed on the bottom of the list.4. When you accept an assignment and work ten (10) or more daysyour name will be removed from the list and you must, upon the termi-
nation of your employment, re-register. Should you voluntarily terminate
your employment, or be fired for just cause, prior to having worked ten(10) days, you must re-register and will be placed at the bottom of the
appropriate list.5. At times requests are made by employers for emergency help orupon short notice. In such events, if the contact point is such a distance
from your residence that you could not reasonably be expected to fulfill
the request, then you will be passed over and maintain your place on the
list.6. It is your obligation to notify the Local Union in the event you findemployment. Should you fail to do so, and the Local Union determines
that you are in fact employed, then your name will be removed from the
list and you will not be referred again until such time as you re-register
and in that order of such re-registeration.7. An employer shall have the right to recall by name individuals whohave worked for such employer within the jurisdiction of Local Union
No. 521 within thirty (30) days immediately prior to such recall.8. The business manager has the authoirty to select the general foremanand the steward for each job regardless of their position on the list.3Respondent's files contain 15 letter-requests from Union Boiler for specificemployees. Four such requests were undated. All requests were for either Job
No. 2578 Huntington or No. 2519 Asland Chemical and were on otherwise
identical typed or preprinted forms and signed by the same individual (five
forms spaced a particular sentence on 3 lines rather than 2). All dates and all
names of individuals, however, are hand printed.4Allen Frye testified that he was injured and was receiving workmen's com-pensation from July 10, 1987, to October 1988. Frye conceded that at the time
he signed the book in February 1988, he was not available for work, but
signed the book at the time as a ``precaution.''includes a provision requiring the filling of an applicationwhich describes ones qualification and also provided for the
registration and listing of applicants in an out-of-work list.Joseph Bowden, the Charging Party, has been a memberof the Respondent Union since 1962. Bowden worked out of
the Local jurisdiction in Florida from 1981 through 1983. In
1985, Bowden's employment consisted of work in both Flor-
ida and West Virginia (the West Virginia work was for the
Daugherty Company on the State Hospital from May 20 to
September 13). Bowden also had 19 days of work in 1985
out of the jurisdiction in Manchester and in 1986 returned to
Florida.In January 1988, Bowden received a letter from the Re-spondent at his Florida address informing him that if he was
interested in work, he must return to the Huntington area.
Bowden returned, and on February 1, 1988, was referred out.
He signed the union out-of-work list in August 1988 and
again on July 29, 1989. His longest referral in 1989 was for
37 days and his total worktime was 81 days. In 1989 he
worked a total of 24 days, the longest period being 18 days
between July 5 and 28. In July he went to Business Manager
Paul Prince to complain about the work situation and sought
to obtain more work, especially on a particular large job at
the Veterans Administration Hospital. He specifically asked
Prince why people were going from job to job without going
through the hiring hall procedure. Prince told him that some
were called by name and some were designated as foremanor steward. When Bowden asked why he had not been con-sidered for the latter jobs, Prince replied there was no par-
ticular reason and that ``who knows, you may be sent out
as either one.'' During the conversation Prince made no
statement indicating that he considered Bowden to lack
qualifications for any particular referrals or assignment as
foreman or steward. Bowden testified that his application
stated he had been a welder, pipe fitter, instrument fitter, re-
frigeration mechanic, and plumber, and knew blueprint read-
ing and drafting.Paul Prince has been Respondent's business manager since1966. His predecessor was Joe Frye. The latter's son, Robert
Frye, is assistant business manager. Both work exclusively
for the Union and do not work at the trade. At the present
time most of the officers of Respondent come from either the
Prince family or the Frye family. Local officers Terry Prince,
vice president, and Gene Brickey, executive board member
are both sons of Paul Prince. Another son, Gary Prince, is
a member. Allen Frye, recording secretary, and Thomas
Frye, executive board member, are Robert Frye's brothers.Paul Prince testified that, ``All persons have received a let-ter from our union hall that they must come in and sign the
book. Then after they are laid off they are supposed to come
back and sign again.'' As indicated above, the specific provi-
sions of the letter are set forth in footnote 2.The last time Thomas Frye, brother of Robert, signed thebook was February 10, 1988. In April or May 1989, Fryewas appointed by Respondent as general foreman for the
Veterans Administration hospital job. Frye was extremely
confused about when he worked where, however, it appears
that he was referred as a general foreman for a lengthy job
at the International Nickel plant during 1987 and 1988 which
he apparently left at some unknown date when he became ill
for a period of time. He also worked for 3 weeks in 1988
for Union Boiler, without appointment as either foreman or
steward. A letter dated August 8, 1988,3from Union Boilerrequests Thomas Frye by name.Allen Frye, another brother of the assistant business man-ager, last signed the out-of-work book was February 8, 1988.
He was also placed on the Veterans Administration job on
May 16, 1989. He had been working for Early Construction
Company at the Aristech plant in Neal, West Virginia, as the
union steward there when Paul Prince ``took him off of that
job, when the V.A. started,'' and appointed Frye as the union
steward. Frye transferred from the Aristech plant to the hos-
pital job without missing a day of work.4When Allen Frye left his job at Aristech on May 16, PaulPrince's son, Gary Prince, was appointed to the vacant union
steward's position.Gary Prince last signed the out-of-work book on Decem-ber 30, 1988. Until he started a job at St. Mary's Hospital
in Huntington, in early November, he had been unemployed
since July 1989, and Paul Prince testified that his son, 29PLUMBERS LOCAL 521 (HUNTINGTON PLUMBING)``should have signed'' the out-of-work book before goingonto the St. Mary's Hospital job.Gene Brickey (another son of Paul Prince) first signed theout-of-work book on January 3, 1989. The list was first start-
ed in 1987, however, despite not being on the list it appears
that Brickey was referred to worked for the Stewart-McMunn
Company at the St. Mary's Hospital job from January 11 to
December 30, 1988.James Ferguson holds office as president of Respondent.Ferguson testified that he signed the book on October 6,
1988, but not again until July 17, 1989. In between that pe-
riod, Ferguson testified that he worked January 7 to 9, for
Union Boiler; March 2 to 3, for Early Construction; March
8 to 10, for Ferguson Brothers (when he was a foreman);
May 19 to June 19 for Ross Brothers' June 20 to July 14,
for Early Construction; July 24 to September 27, at the Vet-
erans Administration hospital; and October 30 to November
17, for Union Boiler. For some unexplained reason, Ferguson
signed the book on November 8, 1989, during the period he
testified that he was working for Union Boiler.Ralph E. Mullins is an executive board member. He wassent by Respondent on July 12 to the Veterans Administra-
tion Hospital job. Mullins had signed the book on March 21,
1989. Paul Prince testified that Mullins had worked for Hun-
tington Piping before going to work at the Veterans
Adminstration hospital job. However Mullins testified that
before going to work at the hospital he was unemployed and
that his previous employer had been Ross Brothers at the
B.A.S.F. plant in Huntington, where he had worked from
May 3 to May 10. Before that, he had worked for Hun-tington Piping at the AKZO plant from October 10, 1988, to
March 10, 1989.III. DISCUSSIONIt is well established that where an exclusive hiring hallis operated by a union in a subjective manner or without the
use of objective criteria for the referral of employees, a vio-
lation of Section 8(b)(1)(A) and (2) occurs, see Ohio ValleyCarpenters Union, 267 NLRB 1223 (1983), and OperatingEngineers Local 450, 267 NLRB 775 (1983).Here, the General Counsel has shown that since June 18,1987, when the Respondent Union put its hiring hall proce-
dures into effect, it has referred persons who were union of-
ficers, relatives of the Union's business manager and assist-
ant business manager, or both, to jobs without regard to the
hiring hall procedures, and without adherence to any require-
ment that such persons have signed and appear on the out-
of-work list, at times when other persons are listed and have
not been referred to employment.Here, the record shows that the Union established specifichiring hall procedures which assert that ``Strict Adherence to
Established Rules must be Adhered to by All Concerned,''
and which also specifically states that upon employment (and
work for 10 days or more) a name is removed from the list
and reregistration must take place and referral will not take
place again ``until such time as you re-register and in the
order of such re-registration.'' Despite these requirements,
the record shows that Gary Prince, Gene Brickey, Thomas
Frye, and Allen Frye (all sons or brothers, respectively, of
the business manager and assistant business manager) and
James Ferguson and Ralph Mullins (both officers of the
Union) were referred to work at various and numerous timeswhen they had not complied with the registration require-ments.Respondent's principal defense appears to be a reliance onthe existence of a practice whereby employers may requestspecific employees by name and on a provision which allows
the business manager to select the general foreman and stew-
ard for each job, ``regardless of their position on the list.''Turning first to the latter defense, it appears that most, butnot all, of the jobs given to the officers and relatives named
above were in the category of general foreman or steward.
This, however, begs the question as the appointment author-
ity vested in the business manager presuppose their position
on the list. Here, the Respondent has failed to refute the
General Counsel's showing that these individuals had no ef-
fective position on the list when referrals or appointments
were made and I find that it is shown that Respondent re-
peatedly has made job referrals and appointments that are not
consistent with the objective criteria of its established hiring
hall procedure.The Respondent and its officers go to some length to em-phasis the special qualifications necessary for foreman (read
blueprints and be knowledgeable in all aspect of the trade
and work assignment and jurisdiction) and steward (a quali-
fied journeyman and knows the work and the contract), and
to belittle the qualifications and experience of the Charging
Party. There is no showing, however, that Bowden would not
be qualified for selection to these positions at many jobs and
I find that the testimony of the business manager and assist-
ant business manager in this general respect is gratuitous and
tends to indicate the pretextual nature of Respondent's asser-
tions. In view of the demonstrated close family and office-
holding relationships, I find that this pretextual reliance on
its asserted right to make these appointments, while ignoring
the requirements that the appointments must come from
names properly on the list, supports the inferences that the
selections or appointments were made discriminatorily rather
than objectively and were based on the invalid subjective cri-
teria of their close family or union office relationship.The Respondent placed on the record what appears to becopies of all written requests from employers for specific
employees made since June 1987, when the practice of re-
quiring written rather than oral request was established as
part of the current hiring hall arrangement. Otherwise, how-
ever, there is no showing of any correlation between the
dates of these request and the referrals to relatives and union
officials whose names were not timely registered on the out-
of-work list, as otherwise noted above. My review of the ex-
hibit did show a written request for Thomas Frye from em-
ployer Union Boiler dated August 8, 1988, but there is no
correlation between this and the date February 10, 1988,
when Frye last signed the list. Moreover, it appears from his
review of tax records and his recollection of an illness that
he worked for International Nickel for a significant period of
time that would indicate he was so employed either before
or after (or both) the Union Boiler job. As indicated above,
the nature of the Union Boiler written referrals demonstrate
a fill-in-the-blank form where name requests are hand printed
in, rather than typed, and dates are also hand written or omit-
ted. Accordingly, I find that such documents are not shown
to be reliable evidence of the dates of employment or of Re-
spondent's adherence to a practice of referring job applicant
after receiving a written request from an employer. 30DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Under New Horizons, interest is computed at the ``short-term Federal rate''for the underpayment of taxes as set out in the 1986 amendment to 26 U.S.C.
§6621.
The Respondent asserts that referral systems between anemployer and union do not have to be reduced to writing,
but may be established by evidence of oral agreement or of
a course of conduct (citations omitted) and further argues
that the record establishes a longstanding practice of employ-
er's requesting specific employees by name. Here, the collec-
tive-bargaining agreement makes no mention of this practice,
however, the Union has reduced its hiring hall procedures to
writing and, in item 7 therein, provides that:An employer shall have the right to recall by name in-dividuals who have worked for such employer within
the jurisdiction of Local Union No. 521 within thirty
(30) days immediately prior to such recall.Here, there is no testimony from any employer regardingthe practice and, under these circumstances, I find that the
written provisions of the hiring hall procedures are the most
reliable and probative indication of such recall practices re-
gardless of any testimony regarding possible oral agreements.
For the most part, there are no indications on Respondent's
out-of-work list when persons have been assertedly recalled
nor (with a few exceptions in 1987) are there any entry
showing when and where individuals are referred and there
is no showing that the Respondent relied on recall request for
any of the persons discussed above (except the possible re-
call of Thomas Frye to Union Boiler). Also, there is no
showing that persons requested by name are persons named
on the out-of-work list. Moreover, the most significant job
opportunity for hiring hall referrals in 1989 has been the Vet-
erans Administration hospital project. The record shows that
this project is being built by a contractor from outside the
jurisdiction who previously would not have had an oppor-
tunity to employ Huntington area workers.Under these circumstances, I again conclude that Respond-ent's excuse for its deviation from its hiring hall procedures
is so untenable as to again show it to be pretextual in nature.As noted by the General Counsel, the Board has held thateven assuming the absence of a specific discriminatory in-
tent, a Respondent may be found to have violated Section
8(b)(1)(A) and (2) of the Act ``in each case that it made re-ferrals which did not comport with its establishing hiring hall
procedures,'' and the Board has rejected the proposition that
a union can rebut a prima facie case of unlawful referral sim-
ply by showing that its conduct was not specifically
discriminatorily motivated, see Electrical Workers IBEWLocal 211 (Atlantic Division NECA), 280 NLRB 85, 87(1986), enfd. 821 F.2d 206 (3d Cir. 1987).Here, I conclude that the General Counsel has made aprima facie showing that Respondent has a practice of dis-
criminating against users of its hiring hall who are not union
officers of Respondent or relatives of the business agent or
assistant business agent by failing to require this class of per-
sons to register or reregister on the out-of-work list in ac-
cordance with established hiring hall procedures and by fa-
voring officers and such relatives by selecting them ahead of
persons properly listed in the out-of-work list. This showing
has not been rebutted by relevant or reliable evidence and,
accordingly, I find that the Respondent is shown to have vio-
lated Section 8(b)(1)(A) and (2) of the Act, as alleged.CONCLUSIONSOF
LAW1. Respondent United Association of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting Industry of the
United States and Canada, Local Union 521, AFL±CIO is a
labor organization within the meaning of Section 2(5) of the
Act.2. Huntington Plumbing, Heating & Cooling Contractors'Association is engaged in commerce within the meaning of
Section 2(6) and (7) of the Act.3. Respondent and the Contractors' Association have acollective-bargaining agreement which provides for the oper-
ation of a hiring hall and it will effectuate the purposes of
the Act to assert jurisdiction herein.4. By failing and refusing to operate its exclusive hiringhall in an objective manner consistent with its collective-bar-
gaining agreement with the Contractors' Association and by
discriminatorily selecting and giving priority in referral over
other applicants to individuals who are close relatives of
Business Manager Paul Prince and Assistant Business Man-
ager Robert Frye or union officials, or both, Respondent has
engaged in unfair labor practices and has caused Contractors'
Association employers to discriminate against employees in
violation of Section 8(b)(1)(A) and (2) of the Act.REMEDYHaving found that the Respondent Union has engaged inunfair labor practices in violation of the Act, it will be rec-
ommended that it be ordered to cease and desist therefrom
and that it take certain affirmative action to effectuate the
policies of the Act. Inasmuch as the amended complaint al-
leged violations since on or about February 10, 1989, this
date will be the basis for computation of the make-whole
remedy.Having found that the Union discriminatorily selected forreferral individual and thereafter gave said individuals pri-
ority in referral over others in violation of Section
8(b)(1)(A), I shall recommend that it make Joseph Uel Bow-
den and all referral applicants who are similarly situated
whole for any loss of earnings suffered as a result of the dis-
crimination against them by payment to them of sums of
money equal to that which they normally would have earned
until such time as Respondent Union ceases to give improper
referral to union officers and relatives and reestablishes ad-
herence to a nondiscriminatory system of referral based on
objective criteria or standards; less net earnings during such
period, backpay and interest thereon to be computed in the
manner prescribed in F.W. Woolworth Co
., 90 NLRB 289(1950), with interest as computed in New Horizons for theRetarded, 283 NLRB 1173 (1987),5and in a manner con-sistent with that discussed in Iron Workers Local 373 (Build-ing Contractors), 295 NLRB 648 (1989).Inasmuch as the record shows a pattern of general dis-regard for the rights of hiring hall applicants or widespread
unfair labor practices, I find it necessary to recommend
issuance of a broad compliance order. 31PLUMBERS LOCAL 521 (HUNTINGTON PLUMBING)6If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order, shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.7If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended6ORDERThe Respondent, United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of the
United States and Canada, Local Union 521, AFL±CIO, its
officers, agents, and representatives, shall1. Cease and desist from
(a) Failing and refusing to refer applicants for employmentin accordance with the hiring hall practices and procedures
set forth in its collective-bargaining agreement with the Hun-
tington Plumbing, Heating & Cooling Contractors' Associa-
tion.(b) Discriminatorily selecting for referral individuals whoare union officials and/or close family relations of Business
Manager Paul Prince or Assistant Business Manager Robert
Frye and giving said individuals priority in referral over
other referral applicants in disregard of established and ob-
jective hiring hall procedures solely and exclusively because
they are family relatives of members or union officers.(c) In any other manner attempting to perpetuate the prac-tice of basing priority of referral on family relationship or the
holding of union office.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Maintain and operate its exclusive job referral systemin a nondiscriminatory manner based on objective criteria or
standards without regard to family relationships or the hold-
ing of union office.(b) Initiate and maintain a comprehensive recordkeepingsystem which will reflect when each applicant signs the out-
of-work list and also reflects all available job opportunities
and referrals which will fully disclose the basis on which
each referral is made, and make such records available to job
applicants to enable them to determine for themselves that
their referral rights are protected and that referrals are made
in a fair and impartial manner.(c) Make whole Joseph Uel Bowden and all referral appli-cants who are similarly situated for any loss of earnings suf-
fered as a result of the discrimination against them since
February 10, 1989, by payment to them of sums of money
equal to that which they normally would have earned as
wages from the date of the discrimination against them, as
limited by Section 10(b) of the Act, until such time as the
Respondent Union properly refers them to employment in a
nondiscriminatory manner pursuant to the lawful operation of
a referral system based on objective criteria or standards, less
net earnings during such period, backpay and interest thereon
to be computed in the manner set forth in the remedy section
of this decision.(d) Preserve and, on request, make available to the Boardor its agents for examination and copying, all hiring hall
records, dispatch lists, referral cards, and other documents
necessary to analyze and compute the amounts of backpay
due under the terms of this Order.(e) Post in its main office and hiring hall in Huntington,West Virginia, copies of the attached notice marked ``Appen-dix.''7Copies of the notice, on forms provided by the Re-gional Director for Region 9, after being signed by the Re-
spondent authorized representative, shall be posted by Re-
spondent immediately upon receipt and be maintained for 60
consecutive days in conspicuous places, including all places
where notices to employees are customarily posted. Reason-
able steps shall be taken by Respondent to ensure that the
notices are not altered, defaced, or covered by any other ma-
terial.(f) Notify the Regional Director, in writing within 20 daysfrom the date of this Order, what steps the Respondent has
taken to comply.APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
fail and refuse to refer applicants for em-ployment in accordance with the established hiring hall prac-
tices and procedures.WEWILLNOT
discriminatorily select for referral individ-uals who are Union officials and/or close family relations of
Business Manager Paul Prince or Assistant Business Man-
ager Robert Frye and give said individuals priority in refer-
rals over other referral applicants in disregard of established
and objective hiring hall procedures solely and exclusively
because they are family relatives of members or union offi-
cers.WEWILLNOT
, in any other manner, attempt to perpetuatethe practice of basing priority of referral on family relation-
ship or the holding of union office.WEWILL
maintain and operate our exclusive job referralsystem in a nondiscriminatory manner based on objective cri-
teria or standards without regard to family relationships or
the holding of union office.WEWILL
initiate and maintain a comprehensive record-keeping system which will reflect when each applicant signs
the out-of-work list and also reflects all available job oppor-
tunities and referrals which will fully disclose the basis on
which each referral is made, and make such records available
to job applicants to enable them to determine for themselves
that their referral rights are protected and that referrals are
made in a fair and impartial manner.WEWILL
make whole Joseph Uel Bowden and all simi-larly situated referral applicants for any loss of earnings suf- 32DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
fered as a result of the discrimination against them with in-terest.UNITEDASSOCIATIONOF
JOURNEYMENAND
APPRENTICESOFTHE
PLUMBINGAND
PIPEFITTINGINDUSTRYOFTHE
UNITEDSTATESANDCANADA, LOCALUNION521, AFL±CIO